Case 1:18-cv-05530-CM Document 81 Filed 02/08/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ENCOMPASS AVIATION, LLC,
Plaintiff,
agate. 18 Civ. 5530 (CM)

SURF AIR INC. (F/K/A SURF AIRLINES INC),

Defendant.

 

 

Plaintiff Encompass Aviation, LLC (“Encompass”) and Defendant/Counter-Claimant
Surf Air Inc. (“Surf”), having reached an agreement to settle this matter, pursuant to Fed. R. Civ.
P. 4i(a)(1)(A)(ii), hereby stipulate and agree that all of the claims and counterclaims as between
Encompass and Surf in this action shall be dismissed in their entirety with prejudice, each party

to bear its own costs and attorneys’ fees.

Dated: January 30, 2019

 

 

New York, NY
LANKLER SIFFERT & WOHL LLP MILLER BARONDESS, LLP
By: JAB aa By: eB ed
Matthew G. Coogan Louis R. Miller
Daniel M. Gitner Christopher D. Beatty
Michael R. Herman Emily A. Sanchirico
Ramya Kasturi
1999 Avenue of the Stars
500 Fifth Avenue Suite 1000
Wew York, New York 10119 Los Angeles, CA 90067
(212) 921-8399 (316) 552-4400

Counsel for Encompass Aviation, LLC Counsel for Surf Air Inc.
